Citation Nr: 0922259	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  04-30 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for a right fifth 
finger disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to 
January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the Veteran's claims of entitlement to 
service connection for bilateral pes planus, a right elbow 
disability, a low back disability, allergic rhinitis, and a 
right fifth finger disability.  

The claim was remanded in April 2008 for additional 
development and has been returned to the Board for appellate 
review.

The issues of entitlement to service connection for right 
fifth finger paresthesia, bilateral pes planus, and a low 
back disability are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not show the Veteran has a current diagnosis of a right 
elbow disability.

2.  Resolving all reasonable doubt in the Veteran's favor, 
his allergic rhinitis had its onset in service.




CONCLUSIONS OF LAW

1.  A chronic acquired right elbow disability was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  Resolving all reasonable doubt in his favor, the 
Veteran's allergic rhinitis was incurred in his military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.159 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in March 2004 and May 2005; 
a rating decision in March 2003; a statement of the case in 
June 2004; and a supplemental statement of the case in April 
2005 and January 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in November 2008.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In November 2005, the Veteran was requested to 
complete an authorization form for records from Florence 
Neurology Center which had requested a more recent signature; 
however, it does not appear that the Veteran resubmitted the 
requested authorization form.  VA has also obtained medical 
examinations and medical opinions in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

With respect to the issue of entitlement to service 
connection for allergic rhinitis, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  



Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis or other organic 
diseases of the nervous system, become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right elbow disability

The Veteran seeks entitlement to service connection for a 
right elbow disability.  He contends that a right elbow 
disability occurred in service and he continued to have pain 
in his right elbow since his separation from service. 

The Veteran's service medical records show that he complained 
of pain in his right elbow in July 1997.  Medical examination 
at that time resulted in a diagnosis of right elbow 
tendonitis.  He was prescribed medication for pain.  In 
September 1999, he complained of pain of one month duration 
in his right elbow.  He denied trauma.  On medical 
examination his right elbow was tender to the touch.  The 
diagnosis was likely triceps insertion tendonitis.  There are 
no further records of treatment pertaining to the right elbow 
during active service.  In July 2002, he complained of right 
forearm pain and numbness.  The assessment was right arm 
neuropathies.  A private electrodiagnostic study in July 2002 
revealed a normal nerve conduction study of the right upper 
extremity.  Both motor and sensory conductions of the right 
ulnar nerve around the elbow were normal.  

At a VA general medical examination in January 2003, prior to 
separation from service, no history of a right elbow 
disability was provided and no clinical findings or diagnosis 
related to a right elbow disability was shown.  Thus, 
although the Veteran was treated for right elbow symptoms in 
service, no chronic acquired right elbow disability is shown 
in service or at the examination prior to separation from 
service.  

There are no VA treatment records dated after January 2003 
pertaining to complaints of right elbow pain.

Post service, at a VA examination in May 2008, the Veteran 
reported that a right elbow disability occurred sometime in 
the 1990s and he had episodes of discomfort of a level 6-8 
deep within the joint four to five times a year that could 
last up to two weeks.  He reported having one flare-up that 
lasted a couple of months but no other more significant 
flare-ups.  He had not had physical therapy or injections and 
took no medications for it.  

On examination, there were no objective findings of 
radiculopathy or peripheral neuropathy.  Range of motion of 
the right elbow was flexion from 0 to 145 degrees, extension 
full at zero degrees, forearm supination was 0 to 85 degrees 
and pronation was 0 to 80 degrees.  A diagnostic test of the 
right elbow was normal.  The examiner found no objective 
findings to support a diagnosis of right elbow tendonitis at 
the time of the examination.  The examiner further commented 
that the medical record documentation did not appear to 
support a chronic condition.  

While the Veteran's service medical records demonstrate a 
diagnosis of right elbow tendonitis, that condition appears 
to have been acute and transitory and to have resolved 
without residual disability.  On VA examination in January 
2003, at the time of the Veteran's separation from service, 
no clinical findings or diagnosis related to a right elbow 
disability was shown.  A history of right elbow pain was 
noted at a May 2008 VA examination.  However, no findings or 
diagnosis of a right elbow disability was shown.  
Additionally, a diagnostic test, presumably x-ray 
examination, of the right elbow in May 2008 was normal.  The 
examiner noted a prior diagnosis of right elbow tendonitis 
but did not diagnose the Veteran with any current right elbow 
disability.  The Board also considers it to be significant 
that the Veteran has not sought treatment for a right elbow 
disability since his separation from service. 

The Board has considered the Veteran's statements asserting a 
relationship between his claimed right elbow disability and 
his period of active service.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  As a layperson, however the Veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, his assertions do not 
constitute competent medical evidence that a claimed right 
elbow disability is linked to service or to an incident in 
service.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002).  At a VA examination in May 2008, the Veteran 
reported having episodes of right elbow discomfort of pain 
within the joint four to five times a year that could last up 
to two weeks and one flare-up that lasted a couple of months.  
However, in this case, the medical evidence does support a 
claim that the complaints of pain in the right elbow 
constitute a medical disability.  There is no competent 
medical evidence of a current diagnosis of a right elbow 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the Veteran's claim of entitlement to 
service connection for a right elbow disability.  Although 
right elbow tendonitis was shown in service, a right elbow 
disability was not shown on examination in January 2003 and 
May 2008.  In addition, the May 2008 VA examiner noted that 
the medical record documentation did not appear to support a 
chronic condition.  There is no probative, competent medical 
evidence of record linking a claimed right elbow disability 
to service.  In view of the foregoing, the competent and 
probative medical evidence of record preponderates against a 
finding that the Veteran has a current right elbow disability 
that is a result of service or an incident in service.  
Therefore, service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Allergic rhinitis

The Veteran seeks entitlement to service connection for 
allergic rhinitis.  He submitted a claim in November 2002 
prior to separation from service.  

The Veteran's service medical records reflect that at his 
enlistment examination in September 1980, he denied having 
ear, nose, or throat trouble; chronic or frequent colds; 
sinusitis; or hay fever.  On examination his nose and sinuses 
were clinically evaluated as normal.  In December 1992 he 
reported to sick call with complaints of sinus congestion for 
the past two days.  He reported a prior history of nasal 
congestion in sandy areas.  The assessment was allergic 
rhinitis versus upper respiratory infection.  In April 1993 
and February 1995 he was diagnosed with an upper respiratory 
infection.  In June 1999 the Veteran complained of clear 
sinus drainage for the past two to three days.  He reported a 
history of seasonal allergies with no symptoms for the past 
couple of years.  The assessment was upper respiratory 
infection.  In April 2001, the Veteran reported a history of 
sinus pressure for the past two days and reported similar 
attacks every spring.  The assessment was seasonal allergic 
rhinitis.  In November 2001, it was noted that the Veteran 
had seasonal allergic rhinitis from April 2001 to that time 
treated with medication with good results.  On VA examination 
in January 2003, prior to separation from service, the 
Veteran reported a history of seasonal allergic rhinitis 
manifested by nasal congestion and watery eyes for which he 
was treated with Zyrtec.  The diagnosis was seasonal allergic 
rhinitis, controlled with Zyrtec.  

The Board remanded the claim in April 2008 for an examination 
and opinion as to the Veteran's allergic rhinitis and his 
period of service.  At a VA examination in April 2008, the 
examiner noted that the Veteran was treated in service for 
allergic rhinitis.  The Veteran reported that since the early 
1980s after entering the service he started to have some 
seasonal rhinitis and then sometimes with fuel exposure.  He 
described his symptoms and stated that the episodes would 
occur six or seven times a year.  The Veteran related that 
previously he treated it with over the counter medication, 
which sometimes helped.  Since the last three years, he had 
been taking a certain juice and his symptoms had been 
completely resolved.  

On examination his nares were patent without significant 
obstruction, polyps, enlarged turbinates or septal deviation 
at that time.  His oropharynx was benign.  The diagnosis was 
episodic allergic rhinitis, resolved with dietary 
supplementation.  There were no residuals.  The examiner 
commented that the Veteran was treated in service for 
allergic rhinitis without documentation to support a chronic 
condition.  The examiner felt unable to provide an opinion 
without resorting to mere speculation as it was now resolved.  

Although at the time of the examination in May 2008, the 
Veteran did not have symptoms of allergic rhinitis, at the 
time of the January 2003 examination the Veteran had a 
diagnosis of seasonal allergic rhinitis.  Thus, he is 
considered to have shown a current disability during the 
pending appeal.  McLain v. Nicholson, 21 Vet. App. 319 (2007) 
(holding that the requirement that a claimant have a current 
disability before service connection may be awarded for that 
disability is also satisfied when a claimant has a disability 
at the time a claim for VA disability compensation is filed 
or during the pendency of that claim, even if no disability 
is present at the time of the claim's adjudication).

After a review of the record, the Board finds that the 
evidence in this case supports the Veteran's claim for 
service connection for allergic rhinitis.  At the service 
entrance examination the Veteran gave no history of having 
allergic rhinitis prior to his entrance to service and 
findings or a diagnosis of allergic rhinitis was not shown at 
the entrance examination.  At his April 2008 VA examination 
the Veteran reported that after entering service, he started 
to have rhinitis.  There are no medical records of evidence 
that show the Veteran had allergic rhinitis prior to service.  
Accordingly, the Veteran is presumed to have been in sound 
condition upon entrance to service.

Service medical records show treatment for allergic rhinitis 
and at VA examination in January 2003 the diagnosis was 
seasonal allergic rhinitis controlled by medication.  At his 
April 2008 VA examination, the Veteran stated that post 
service the symptoms continued although more recently had 
resolved with the drinking of a certain juice.  The diagnosis 
was episodic allergic rhinitis, resolved with dietary 
supplement.  The examiner did not provide a medical opinion 
as to nexus.  

On the remaining question of current disability and nexus to 
service, the competent medical evidence establishes a current 
diagnosis of allergic rhinitis, and the weight of the medical 
evidence establishes a nexus between allergic rhinitis and 
service.  The Board is unable to find that allergic rhinitis 
preceded the Veteran's entrance to service as he is presumed 
to have been in sound condition at the time of entrance to 
service.  38 C.F.R. § 3.304(b) (2008).  Although a disability 
of allergic rhinitis was not shown upon VA examination in 
April 2008, seasonal allergic rhinitis was shown at the 
January 2003 VA examination which satisfies the requirement 
of a current disability for purposes of service connection 
analysis.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  The 
April 2008 VA examiner noted that the Veteran had had 
episodic allergic rhinitis.  Thus, the evidence shows that 
the allergic rhinitis first manifested in service, was shown 
at separation from service and at the time of his claim, and 
continued post service until approximately three years 
earlier when he began using a dietary supplement.  Resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran's allergic rhinitis was incurred in service and 
service connection for allergic rhinitis is granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a right elbow 
disability is denied.

Entitlement to service connection for allergic rhinitis is 
granted.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for bilateral pes 
planus, a low back disability, and a right fifth finger 
disability.  The Veteran asserts that he first experienced 
difficulties with a low back disability and his right fifth 
finger in service and that his bilateral pes planus was 
aggravated in service.  Therefore, he claims that he is 
entitled to service connection for those disabilities.

A review of the Veteran's service medical records reflects 
that on examination in September 1980, prior to entry into 
service, the Veteran was found to have bilateral mild pes 
planus that he reported was mildly symptomatic after standing 
for five or more hours.  The Veteran's pes planus, however, 
was not considered to be disabling or significant, and he was 
admitted into service.  The remainder of the Veteran's 
service medical records reflects that in February 1983 he 
complained of mild pain in his feet after standing for five 
or more hours.  While his symptoms were not considered to be 
significant, he was placed on a limited duty profile.  There 
are no further records of treatment pertaining to pes planus 
during active service.  On VA examination in January 2003, 
prior to separation from service, the Veteran reported that 
he experienced pain in his feet with any prolonged standing 
or running.  He stated that he did not receive any treatment 
for his pes planus.  Physical examination revealed tenderness 
in the arches of his feet, bilaterally, with the arches flat 
against the floor while standing.  There was no inflammation 
of his feet.  The diagnosis was pes planus with some 
discomfort with prolonged standing and walking.  The Veteran 
has continued to complain of pain in his feet since his 
separation from service.  

The Board remanded the claim in April 2008 for a VA medical 
examination and opinion.  The examiner was to address, 
whether the Veteran's pes planus, which was noted to exist at 
the time of his entry into service, was aggravated or 
permanently worsened as a result of his active service.  The 
May 2008 VA examiner stated that the Veteran did not meet the 
criteria for a diagnosis of pes planus.  The examiner noted 
that the Veteran was diagnosed on enlistment with mild pes 
planus with symptomatology after standing for five hours or 
more.  However, the examiner determined that the Veteran did 
not meet the criteria for diagnosis of pes planus.  The 
rationale was it would be natural to have subjective 
symptomatology after standing for five hours and those 
subjective symptoms increase as a natural consequence of 
aging.  

The May 2008 examiner addressed that the Veteran had a 
diagnosis of mild pes planus on entrance to service for which 
she apparently concluded based on examination in May 2008 
that he did not meet the criteria.  However, there was no 
discussion of the evidence showing the Veteran had been 
placed on profile for pes planus during service, and that on 
a VA examination in January 2003, he was diagnosed with pes 
planus with some discomfort with prolonged standing and 
walking.  The May 2008 examiner also did not address whether 
the Veteran's pes planus, which was noted to exist at the 
time of his entry into service, was aggravated or permanently 
worsened as a result of his active service.  Accordingly, a 
remand for an additional examination and opinion is 
necessary.  Compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  Thus, 
this case must be returned for further development.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

With respect to the Veteran's claim for service connection 
for a right fifth finger disability, service medical records 
show that in the Veteran fell on his right hand in July 1986 
while playing softball.  Physical examination revealed pain 
over the base of the third, fourth, and fifth metatarsals on 
the palm of the right hand, and slight palmar swelling.  The 
assessment was contusion of the right hand.  X-rays were 
negative.  A nerve conduction study in July 2002 revealed no 
neurological abnormalities.  In October 2002, the Veteran had 
numbness in his right hand and digits.  At a VA examination 
in January 2003 prior to separation from service, the Veteran 
gave a history of paresthesia on the right fifth finger and 
that the etiology had never been determined.  On examination, 
the Veteran showed slight decreased sensation to the distal 
part of the fifth finger.  The diagnosis was paresthesia in 
the right fifth finger with etiology undetermined.  Post 
service at a VA examination in January 2006, the Veteran 
related he had numbness in the right fifth finger along the 
ulnar side.  An x-ray of the right hand, fingers, and thumb 
was reported as normal.  Sensory examination noted decreased 
pinprick in the right hand more along the little finger along 
the ulnar side.  

At a VA examination in May 2008, the Veteran reported that 
the condition had resolved without sequelae and he did not 
have symptoms at that time.  After examination, the diagnosis 
was subjective right fifth finger paresthesia that had 
resolved without residuals.  There were no objective findings 
to support the condition at that time.  

Although at the VA examination in May 2008 a diagnosis of 
right fifth finger paresthesia was not shown, in service and 
at the time his claim for disability compensation was filed 
the Veteran has submitted medical evidence of paresthesia in 
the right fifth finger.  McLain v. Nicholson, 21 Vet. App. 
319 (2007) (holding that the requirement that a claimant have 
a current disability before service connection may be awarded 
for that disability is also satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if no 
disability is present at the time of the claim's 
adjudication).

Thus, for the purposes of his claim, the Veteran is 
considered to have a current right fifth finger disability.  
However, at the time of the finding of right fifth finger 
paresthesia, in service and at the January 2003 VA 
examination, the etiology of the right fifth finger 
paresthesia was undetermined.

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
regulation, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  An undiagnosed illness is 
defined as a condition that by history, physical examination 
and laboratory tests cannot be attributed to a known clinical 
diagnosis.  Additional development is needed to determine if 
the Veteran's right fifth finger paresthesia is attributable 
to a diagnosed illness, or if the etiology is undetermined, 
whether it is an undiagnosed illness for VA purposes under 
38 C.F.R. § 3.317.  38 C.F.R. § 3.159 (c)(4).

The Board also notes that the May 2008 examiner did not 
address the Veteran's complaints of numbness in his right 
fifth finger in 2002 and the right fifth finger paresthesia 
shown at the January 2003 VA examination.  Accordingly, a 
remand for an additional examination and opinion is 
necessary.  Compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  Thus, 
this case must be returned for further development.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

With respect to a claim for service connection for a low back 
disability, the Veteran asserts that he was seen in service 
for complaints of low back pain which have continued since 
service.  His service medical records reflect in July 2002 
the Veteran reported to sick call with complaints of 
longstanding lumbar pain that had recently worsened.  
Physical examination revealed decreased range of motion of 
the lumbar spine secondary to lumbar muscular pain.  He was 
referred for physical therapy.  Records dated in October 2002 
show that the Veteran reported receiving some relief of his 
chronic lumbar pain with physical therapy.  There are no 
further records of treatment pertaining to the low back 
during active service.  On VA examination in January 2003, 
prior to separation from service, the Veteran reported 
experiencing low back pain.  The medical history noted that 
the Veteran's low back pain was questionably related to 
differing leg lengths.  Physical examination revealed 
decreased range of motion with no palpable tenderness 
throughout the back.  There were no neurological deficits to 
the lower extremities.  The diagnosis was muscular low back 
pain which at that stage did not interfere with his 
occupation or daily activities.

The Board remanded this issue in April 2008 to afford the 
Veteran a VA examination and obtain a medical opinion as to 
whether the Veteran's current low back disability is related 
to his period of active service.  The examiner was to 
specifically consider service medical records demonstrating 
treatment for his low back.  The examiner was also to provide 
an opinion as to whether it is at least as likely as not (50 
percent probability or greater) that any current low back 
disability is related to the low back problems for which he 
received treatment in July and October 2002.  Additionally, 
the examiner was to provide an opinion as to whether the 
Veteran's low back disability is related to a discrepancy in 
leg length, and, if so, whether his low back disability 
likely preexisted his entry into service, and whether it was 
aggravated or permanently worsened as a result of his active 
service.  The report of the May 2008 VA examination shows a 
diagnosis of lumbago with no significant objective findings.  
The examiner commented that the medical record documentation 
did not appear to support a chronic condition.  However, the 
May 2008 examiner did not provide the opinions requested in 
the Board's remand instructions.  Compliance by the Board or 
the RO with remand instructions is neither optional nor 
discretionary.  Thus, this case must be returned for further 
development.  Stegall v. West, 11 Vet. App. 268 (1998).  
Further, based on the Veteran's service in the Southwest Asia 
Theater of operations during the Persian Gulf War, service 
connection may also be established under 38 C.F.R. § 3.317.  
Additional development is needed to determine if the 
Veteran's low back disability, primarily shown as low back 
pain, is attributable to a diagnosed illness, or if the 
etiology is undetermined, whether it is an undiagnosed 
illness for VA purposes under 38 C.F.R. § 3.317.  38 C.F.R. 
§ 3.159 (c)(4).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
podiatry examination, by an examiner 
other than the April 2008 examiner, for 
the purpose of rendering an opinion as 
to whether the Veteran's pre-existing 
bilateral pes planus, shown at the time 
of his entrance examination to service, 
was aggravated or permanently worsened 
as a result of his service.  The 
examiner should specifically consider 
service medical records demonstrating 
treatment for pes planus and the report 
of the VA examination in January 2003.  
The examiner must review the claims 
file and the examination report should 
note that review.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
or greater probability) that the pre-
existing bilateral pes planus was 
aggravated or permanently worsened as a 
result of the Veteran's service?  In 
answering that question, the examiner 
should specifically comment as to 
whether the pes planus treatment in 
service may be considered a permanent 
worsening of a pre-existing condition, 
or whether that treatment was for a 
temporary exacerbation or natural 
progression of the pes planus 
disability.  A rationale for all 
opinions must be set forth in the 
report.  

2.  Schedule the Veteran for a 
neurological examination, by an 
examiner other than the April 2008 
examiner, for the purpose of 
ascertaining the etiology any right 
fifth finger parasthesia.  The examiner 
must review the claims file and the 
examination report should note that 
review.  The examiner should 
specifically consider service medical 
records demonstrating treatment for 
complaints of numbness in the right 
fifth finger in 2002 and the report of 
a January 2003 VA examination, prior to 
separation from service, with a 
diagnosis of right fifth finger 
paresthesia which shows a current 
disability for the Veteran's pending 
claim.  The examiner must state whether 
any current right fifth finger 
symptomatology, such as that described 
in the January 2003 VA examination, 
cannot be attributed to any known 
clinical diagnosis or causation.  If 
the Veteran's right fifth finger 
paresthesia is attributable to a known 
clinical diagnosis, the examiner must 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
or greater probability) that any 
clinically diagnosed right fifth finger 
disability was incurred during a period 
of active duty.  A rationale for all 
opinions must be set forth in the 
report provided.  

3.  Schedule the Veteran for a VA 
orthopedic examination, by an examiner 
other than the April 2008 examiner, for 
the purpose of rendering an opinion as 
to whether the Veteran's current low 
back disability, is related to his 
period of active service.  The examiner 
must review the claims file and the 
examination report should note that 
review.  The examiner should 
specifically consider service medical 
records demonstrating treatment for a 
low back disability.  The examiner must 
state whether any current low back 
symptomatology cannot be attributed to 
any known clinical diagnosis or 
causation.  The examiner should provide 
an opinion whether it is at least as 
likely as not that any current low back 
disability, diagnosed as muscular low 
back pain in January 2003 and lumbago 
in April 2008 is related to the low 
back problems for which he received 
treatment in July 2002 and October 2002 
and shown at the January 2003 VA 
examination while he was in service.  
Additionally, in addressing the 
etiology of the Veteran's low back 
disability, the examiner should 
specifically opine as to whether the 
Veteran's low back disability is 
related to a discrepancy in leg length, 
and, if so, whether his low back 
disability likely preexisted his entry 
into service, and whether it was 
aggravated or permanently worsened as a 
result of his active service.

4.  Then, readjudicate the claims, to 
include if the etiology of the right 
fifth finger paresthesia or the low 
back disability is undetermined, 
whether it is an undiagnosed illness 
for VA purposes under 38 C.F.R. 
§ 3.317.  If any decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response.  Then, return the case to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


